Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-18-00368-CV

                          IN THE INTEREST OF B.J.B., et al., Children

                    From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 13-311-CCL
                           Honorable Michael P. Peden, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 12, 2018

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was filed on July 3, 2018. On October 1, 2018, we issued an order

notifying appellant that we would consider the appeal without the benefit of a reporter’s record

because appellant failed to pay the reporter’s fee and also failed to show that she was entitled to

appeal without paying the reporter’s fee. We ordered appellant’s brief due no later than October

31, 2018. Appellant did not file a brief, and thus on November 9, 2018, we ordered appellant to

file, on or before November 26, 2018, a written response explaining why this appeal should not be

dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)

(allowing involuntary dismissal if appellant has failed to comply with a court order). Appellant

failed to respond to our order. We therefore dismiss this appeal for want of prosecution.

                                                  PER CURIAM